Citation Nr: 0617969	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-31 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978.


FINDING OF FACT

The veteran has hepatitis C that has been related to active 
service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this claim has been sufficiently developed within the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA), and that since it has determined that the evidence 
supports a grant of the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and 
development would be an unnecessary use of Department of 
Veterans Affairs (VA) time and resources.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

The veteran contends that he was exposed to certain risk 
factors during service that include assisting an accident 
victim and close contact with a fellow service member who 
subsequently developed hepatitis.  He acknowledges some use 
of intravenous drugs during service and a tattoo that he 
obtained prior to service, at age 12.

In a December 2002 statement, the veteran claims that he 
became aware that he had hepatitis C when he wanted to give 
blood at a blood bank in July 2001, and was told he had 
hepatitis C.

A February 2004 VA pathology report reflects a diagnosis of 
chronic hepatitis C, grade 2.

A VA outpatient record from July 2004 reflects that J. D., a 
nurse practitioner, noted that the veteran had been evaluated 
for his chronic hepatitis C.  She stated that he was found to 
have moderate fibrosis on liver biopsy.  She also noted that 
the veteran's risk factors for hepatitis C included 
intravenous drug use between 1976 and 1978, intranasal drug 
use in 1976, and tattoos in 1966.  She opined that it was 
difficult to ascertain when the veteran was infected because 
of multiple risk factors, but that it was more likely than 
not that he had been infected for at least 28 years.

A VA outpatient record from September 2004 indicates that the 
veteran was to begin on an antiviral treatment for chronic 
hepatitis C.  Several days later, there was an assessment of 
hepatitis C.

In a medical statement dated in July 2005, J. D. noted her 
previous statement and that the veteran's most recent 
potential exposure was in 1978, which was about 27 years ago.  
Hence, she concluded that the veteran was more likely than 
not infected with hepatitis C at least 27 years ago.  She 
commented that because of multiple risk factors, it could not 
be ascertained exactly when the veteran was infected.  

In his opinion memorandum, dated in October 2005, Dr. E. 
noted his review of pertinent records, which indicated the 
placement of tattoos in 1966 and in-service intravenous drug 
use.  Dr. E. did not find any evidence of any injury that 
involved blood contamination, jaundice, or other symptoms 
that could be related to acquiring hepatitis C virus.  Dr E. 
believed that the likely causes for the veteran's hepatitis C 
were illicit drug use, whether intranasal or intravenous, and 
tattoo placement.  He stated that there was no report of any 
injury that involved any blood or other body fluids exposure, 
contamination, or any blood exposure during the veteran's 
military service.  Dr. E. concluded that based on the 
provided medical records, the onset of the veteran's 
hepatitis C infection could not be determined.  


II.  Analysis

The Board has reviewed the record in detail, and first notes 
that it clearly reflects current diagnoses of hepatitis C.  
However, as the veteran has been advised on multiple 
occasions, it is further necessary that the evidence reflect 
that the disorder was incurred in active service and a link 
between current disability and service.

In this regard, the Board first recognizes there are no 
contemporaneous records that substantiate the veteran's 
accounts of assisting an accident victim and/or close contact 
with a fellow service member who subsequently developed 
hepatitis.  

In addition, in his October 2005 report, Dr. E. stated that 
the likely causes for the veteran's hepatitis C were illicit 
drug use, whether intranasal or intravenous, and tattoo 
placement.  The Board also notes that service connection for 
disease based on drug use is precluded as wrongful 
misconduct, and that the veteran's tattoo was put in place 
prior to service.

However, the Board further observes that while Dr. E. opined 
that the likely causes for the veteran's hepatitis C were 
drug use and tattoo placement, he ultimately concluded that 
based on the provided medical records, the onset of the 
veteran's hepatitis C infection could not be determined.  The 
Board is also concerned that Dr. E. stated in his October 
2005 report that the record did not reflect any report of an 
incident of blood exposure, and clearly the veteran reported 
in-service contact with the blood of an accident victim.

The Board additionally notes the opinions of the VA nurse 
practitioner, J. D., who links the onset of the veteran's 
hepatitis C to multiple risk factors in service, without 
necessarily limiting those risk factors to drug use.  

There is also no evidence that directly contradicts the 
assertions of exposure as expressed by the veteran and/or the 
opinion of J. D.  

Consequently, with one medical opinion establishing the onset 
of hepatitis C during service, and one concluding that onset 
of the veteran's hepatitis C can not be determined, the Board 
will give the veteran the benefit of the doubt, and find that 
the evidence supports the grant of service connection for 
hepatitis C.  


ORDER

The claim for service connection for hepatitis C is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


